IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





PD NO. 0081-07


MARK WARREN SANDERS, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S  PETITION FOR DISCRETIONARY REVIEW
 FROM THE EIGHTH COURT OF APPEALS

EL PASO  COUNTY



Per curiam.  Keasler and hervey, JJ., dissent.


ORDER

	The petition for discretionary review violates Rule of Appellate Procedure 68.5,
because the grounds and reasons for review are longer than 15 pages.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the
Court of Criminal Appeals within thirty days after the date of this order.

En banc.
Delivered      April 25, 2007
Do Not Publish.